In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 13‐2436 & 13‐2441 
UNITED STATES OF AMERICA,  
                                                  Plaintiff‐Appellee, 

                                  v. 

P. H. GLATFELTER COMPANY and  
NCR CORPORATION, 
                                             Defendants‐Appellants. 
                      ____________________ 

           Appeal from the United States District Court for the 
                      Eastern District of Wisconsin. 
      No. 1:10‐cv‐00910‐WCG — William C. Griesbach, Chief Judge. 
                      ____________________ 

    ARGUED FEBRUARY 28, 2014 — DECIDED SEPTEMBER 25, 2014 
                  ____________________ 

   Before WOOD, Chief Judge, and KANNE and TINDER, Circuit 
Judges. 
   TINDER, Circuit Judge. Today we issue two decisions relat‐
ed to the cleanup of the Lower Fox River and Green Bay Su‐
perfund  Site  in  northeastern  Wisconsin.  This  decision  ad‐
dresses  a  claim  brought  by  the  United  States  to  enforce  a 
2007  unilateral  administrative  order  issued  by  the  Environ‐
mental  Protection  Agency  (EPA)  under  § 106  of  the  Com‐
2                                                   Nos. 13‐2436 & 13‐2441 

prehensive  Environmental  Response,  Compensation,  and 
Liability  Act  of  1980  (CERCLA),  42  U.S.C.  § 9606.1  EPA’s 
2007  order  directs  several  potentially  responsible  parties 
(PRPs) to clean up the portion of the Site downstream of Lit‐
tle Lake Butte des Morts. Some of the issues relevant to the 
government’s claim to enforce EPA’s order were resolved on 
summary judgment, then the district court held a bench trial. 
After  trial,  the  court  ruled  in  favor  of  the  government  and 
entered  a  declaratory  judgment  and  permanent  injunction 
requiring the PRPs to comply with EPA’s order. 
   Four  PRPs  appealed—NCR  Corporation,  P.H.  Glatfelter 
Company,  Menasha  Corporation,  and  WTM  I  Company—
and their appeals were consolidated. However, shortly after 
oral argument, the government lodged in the district court a 
proposed  consent  decree  that  would  resolve  its  claims 
against  Menasha  and  WTM.  Thus,  we  have  deconsolidated 
the appeals of those two PRPs, and we will resolve only the 
appeals  of  NCR  and  Glatfelter  in  this  opinion.  For  the  rea‐
sons that follow, we affirm in part and reverse in part. 
                                I.       BACKGROUND 
    The Superfund Site at issue encompasses both the Lower 
Fox River and Green Bay. The history of the Site is more ful‐
ly  described  in  our  contemporaneously  issued  opinion  in 
NCR  Corp.  v.  George  A.  Whiting  Paper  Co.,  No.  13‐2447  (7th 
Cir. Sept. 25, 2014). For now, suffice it to say that several pa‐
per mills discharged wastewater containing polychlorinated 

                                                 
1  In  the  same  action,  the  United  States  and  the  State  of  Wisconsin  have 
brought  claims  to  recover  response  costs  and  natural  resource  damages 
under § 107 of the CERCLA, 42 U.S.C. § 9607. Those claims are pending in 
the district court and are not at issue here. 
Nos. 13‐2436 & 13‐2441                                                 3 

biphenyls (PCBs) into the River from the mid‐1950s through 
the  1970s,  and  since  1998,  the  Site  has  been  the  subject  of 
massive remedial efforts conducted pursuant to CERCLA. 
     The Lower Fox River begins at the outlet of Lake Winne‐
bago and flows northeast for approximately 39 miles before 
it  enters  Green  Bay.  In  1998,  EPA  began  working  with  the 
Wisconsin Department of Natural Resources (WDNR) to de‐
velop  a  remedial  plan  for  the  Site.  As  part  of  that  plan,  the 
Site was divided into five geographic sections, or “operable 
units,” which are used “when phased analysis and response 
is  necessary  or  appropriate  given  the  size  or  complexity  of 
the  site.”  40  C.F.R.  § 300.430(a)(1)(ii)(A).  Operable  Unit  1  or 
“OU1”  runs  from  the  outlet  of  Lake  Winnebago  to  the  Ap‐
pleton Dam, a stretch of the River also known as Little Lake 
Butte  des  Morts;  OU2  runs  from  the  Appleton  Dam  to  the 
Little Rapids Dam; OU3 runs from the Little Rapids Dam to 
the  De  Pere  Dam;  OU4  runs  from  the  De  Pere  Dam  to  the 
mouth of the River at Green Bay; and OU5 is Green Bay it‐
self. Only OU2–OU5 are at issue here, as the cleanup of OU1 
was  litigated  separately  and  carried  out  pursuant  to  a  con‐
sent decree. The Site and its operable units are shown in the 
figure below, which is taken from the agencies’ 2007 record 
of decision amendment. 
4                                             Nos. 13‐24
                                                       436 & 13‐244
                                                                  41 




   NCR and Glatfelter are  PRPs unde         er CERCLA   A § 107(a), 4  42 
U.S.C § 9607(a),  because  they  or  the corpora predece
    C.                           t          eir          ate           es‐
sors  formerly  owned  and operated  paper  mi
                  o             d                        ills  that  diis‐
charg
    ged wastew   water contai    ining PCBs s into the RRiver. NCR  is 
respo
    onsible for t  two mills th  hat produc ced carbonl  less copy p  pa‐
per u
    using an em  mulsion containing PCB      Bs and then n discharge   ed 
PCB‐contaminat     ted  wastew  water  into  OU2.  Glat   tfelter  is  r
                                                                       re‐
sponssible  for  a  mill  that  re
                                 ecycled  scr
                                            raps  of  carb
                                                         bonless  cop  py 
Nos. 13‐2436 & 13‐2441                                            5 

paper  unusable  by  the  original  manufacturer  and  then  dis‐
charged PCB‐contaminated wastewater into OU1. 
    In  2002,  EPA  and  WDNR  issued  a  record  of  decision 
(ROD)  that  selected  a  remedy  for  OU1–OU2.  That  remedy 
called for the dredging of approximately 784,000 cubic yards 
of  sediment  in  OU1  but  was  limited  to  monitored  natural 
recovery  in  OU2,  with  the  exception  of  some  dredging  in 
Deposit  DD  at  the  downstream  end  of  OU2  that  would  be 
undertaken  as  part  of  the  OU3  remedy.  In  2003,  EPA  and 
WDNR  issued  a  second  ROD,  which  selected  a  remedy  for 
OU3–OU5. That remedy called for the dredging of approxi‐
mately  9,000  cubic  yards  of  sediment  in  Deposit  DD  at  the 
downstream end of OU2, approximately 586,800 cubic yards 
of  sediment  in  OU3,  and  approximately  5,880,000  cubic 
yards of sediment in OU4. For OU5, the remedy was limited 
to  monitored  natural  recovery,  with  the  exception  of  some 
dredging near the mouth of the River. 
    In the years that followed, Glatfelter and other OU1 PRPs 
agreed to perform the necessary remedial design and action 
in OU1. Meanwhile, NCR and one other PRP agreed to per‐
form the remedial design work for OU2–OU5. In 2007, based 
on  information  obtained  during  the  full‐scale  remediation 
activities  in  OU1  and  the  remedial  design  work  for  OU2–
OU5, the agencies decided to amend the ROD for OU2–OU5. 
The  agencies  determined  that  the  all‐dredging  remedy  they 
previously  selected  would  not  sufficiently  reduce  PCB  con‐
centrations  in  OU2–OU5 and  that an approach that  utilized 
capping or sand covering in some areas would cure that de‐
ficiency.  The  agencies  also  determined  that  capping  and 
sand  covering  would  be  less  expensive  than  dredging  and 
that a remedy incorporating those methods would therefore 
6                                                     Nos. 13‐2436 & 13‐2441 

be  more  cost  effective.  Ultimately,  the  agencies  adopted  a 
hybrid  remedy,  which  maintained  dredging  as  the  default 
approach but allowed for capping and sand covering where 
certain design criteria were met. 
    In  November  2007,  EPA  issued  a  unilateral  administra‐
tive order pursuant to CERCLA § 106(a), 42 U.S.C. § 9606(a), 
directing  the  PRPs  to  conduct  the  cleanup  required  by  the 
ROD  amendment  for  OU2–OU5.  Thereafter,  NCR  led  the 
remedial  efforts  in  OU2  and  OU3  and  conducted  a  signifi‐
cant amount of remedial action in OU4. Even so, NCR main‐
tained that it should not be responsible for all of the cleanup 
costs.  Thus,  in  2008,  it  filed  an  action  seeking  contribution 
from the other PRPs. In response, the other PRPs filed coun‐
terclaims  seeking  contribution  from  NCR.  Near  the  end  of 
2009,  the  district  court  ruled  against  NCR  on  its  claim  for 
contribution, and in 2011, it ruled in favor of the other PRPs 
on  their  counterclaims,  holding  that  NCR  was  required  to 
reimburse them for their response costs. 
    Meanwhile,  in  2010,  the  agencies  determined  that  they 
had  significantly  underestimated  the  costs  associated  with 
the cleanup of OU2–OU5. Thus, they published an explana‐
tion  of  significant  differences,  which  adjusted  their  estimat‐
ed  total  project  costs  for  OU2–OU5  by  about  62  percent, 
from about $432 million to about $701 million.2 
   Shortly  after  the  district  court  held  that  NCR  was  re‐
quired to reimburse the other PRPs for their response costs, 
                                                 
2  The  2007  ROD  amendment  estimated  total  project  costs  at  about  $390 
million, in 2005 U. S. Dollars. In the 2010 explanation of significant differ‐
ences, the agencies adjusted that number to 2009 U. S. Dollars, resulting 
in  an  estimate  of  about  $432  million,  so  as  to  provide  a  proper  basis  for 
comparison with their revised cost estimates. 
Nos. 13‐2436 & 13‐2441                                                7 

NCR  decided  that  it  would  no  longer  comply  with  EPA’s 
2007  order.  NCR  cut  its  remediation  work  in  half  during 
2011, and it refused to commit to perform any work in 2012. 
This  action  ensued,  in  which  the  United  States  sought  pre‐
liminary  and  permanent  injunctive  relief,  along  with  a  de‐
claratory  judgment,  requiring  NCR  and  the  other  PRPs  to 
comply with EPA’s order. 
    In  2012,  the  district  court  entered  a  preliminary  injunc‐
tion  against  NCR,  requiring  it  to  complete  the  remediation 
work scheduled for that year, and we affirmed. United States 
v. NCR Corp., 688 F.3d 833 (7th Cir. 2012). Thereafter, the dis‐
trict court resolved two issues on summary judgment. First, 
it upheld the remedy selected by EPA and WDNR. Second, it 
held that  Glatfelter and the  other OU1  PRPs  were liable  for 
downstream cleanup costs. Then, in December 2012, the dis‐
trict court held an eleven‐day bench trial, and a few months 
later,  it  ruled  in  favor  of  the  government  and  entered  a  de‐
claratory  judgment  and  permanent  injunction  requiring  the 
nonsettling PRPs to comply with EPA’s 2007 order. 
    On  appeal,  NCR  and  Glatfelter  ask  us  to  vacate  the  de‐
claratory  judgment  and  permanent  injunction.  They  attack 
the district court’s summary judgment rulings, as well as its 
findings  of  fact  and  conclusions  of  law  following  the  bench 
trial.  For  the  reasons  that  follow,  we  hold  that  the  district 
court erred in its consideration of NCR’s divisibility defense 
and  in  its  decision  to  enter  a  permanent  injunction  but  cor‐
rectly  resolved  the  other  issues  before  it.  Therefore,  we  af‐
firm in part and reverse in part. 
8                                          Nos. 13‐2436 & 13‐2441 

        II.    SUMMARY JUDGMENT RULINGS 
    The  district  court’s  summary  judgment  rulings  came  af‐
ter the parties filed cross‐motions for summary judgment on 
the  propriety  of  the  remedy,  and  the  United  States  moved 
for  summary  judgment  on  the  OU1  Defendants’  liability. 
“As with any summary judgment motion, we review cross‐
motions  for  summary  judgment  ‘construing  all  facts,  and 
drawing  all  reasonable  inferences  from  those  facts,  in  favor 
of the non‐moving party.’” Laskin v. Siegel, 728 F.3d 731, 734 
(7th  Cir. 2013) (quoting Wis. Cent., Ltd. v. Shannon, 539  F.3d 
751, 756 (7th Cir. 2008)). Summary judgment is appropriate if 
“there is no genuine dispute as to any material fact and the 
movant  is  entitled  to  judgment  as  a  matter  of  law.”  Fed.  R. 
Civ. P. 56(a). 
                 A. PROPRIETY OF THE REMEDY 
    When  the  government  brings  an  action  under  42  U.S.C. 
§ 9606 to enforce an administrative cleanup order, CERCLA 
allows  for judicial review of EPA’s decision in selecting the 
response  action.  42  U.S.C.  § 9613(h)(2).  However,  the  court 
must “uphold [EPA’s] decision in selecting the response ac‐
tion  unless  the  objecting  party  can  demonstrate,  on  the  ad‐
ministrative  record,  that  the  decision  was  arbitrary  and  ca‐
pricious  or  otherwise  not  in  accordance  with  law.”  Id. 
§ 9613(j)(2). EPA’s remedy selection for the Site is reflected in 
the  2007  ROD  amendment  and  the  2010  explanation  of  sig‐
nificant  differences.  For  different  reasons,  both  Glatfelter 
and  NCR  challenged  that  remedy  on  summary  judgment, 
and they reassert their arguments on appeal. 
Nos. 13‐2436 & 13‐2441                                                           9 

            1. EPA and WDNR’s Cooperative Agreement 
    First,  Glatfelter  argues  that  EPA’s  decision  in  selecting 
the response action was not in accordance with law because 
EPA  delegated  the  task  of  conducting  a  remedial  investiga‐
tion and feasibility study to WDNR without a valid coopera‐
tive  agreement.  CERCLA  allows  for  the  delegation  of  re‐
sponsibility for remedial action as follows: 
           A State or political subdivision thereof or Indi‐
           an  tribe  may  apply  to  [EPA]  to  carry  out  ac‐
           tions  authorized  in  this  section.  If  [EPA]  de‐
           termines  that  the  State  or  political  subdivision 
           or  Indian  tribe  has  the  capability  to  carry  out 
           any  or  all  of  such  actions  in  accordance  with 
           the  criteria  and  priorities  established  pursuant 
           to  section  9605(a)(8)  of  this  title  and  to  carry 
           out related enforcement actions, [EPA] may en‐
           ter  into  a  contract  or  cooperative  agreement 
           with the State or political subdivision or Indian 
           tribe  to  carry  out  such  actions.  [EPA]  shall 
           make a determination regarding such an appli‐
           cation  within  90  days  after  [EPA]  receives  the 
           application.3 

42 U.S.C. § 9604(d)(1)(A). Glatfelter argues that a state has no 
authority to “carry out the actions authorized” by CERCLA 
without a cooperative agreement and therefore the lack of a 


                                                 
3 The President has delegated to EPA the authority to undertake response 
action under CLERCLA; thus, where the statute refers to the President, we 
substitute  EPA.  See  Exec.  Order  No.  12,580,  52  Fed.  Reg.  2923  (Jan.  23, 
1987). 
10                                        Nos. 13‐2436 & 13‐2441 

cooperative agreement between EPA and WDNR would un‐
dermine the selected remedy for the Site. 
    Glatfelter’s argument is academic, however, because EPA 
and  WDNR  did  in  fact  enter  into  a  cooperative  agreement 
regarding  the  remedial  investigation  and  feasibility  study 
for the Site, and the government filed authenticated copies of 
that agreement in the district court. Glatfelter complains that 
the cooperative agreement was not included in the adminis‐
trative  record,  but  nothing  in  CERCLA  or  the  national  con‐
tingency  plan  requires  that  cooperative  agreements  be  in‐
cluded in the administrative record. The administrative rec‐
ord  need  only  include  “the  documents  that  form  the  basis 
for the selection of a response action.” 40 C.F.R. § 300.800(a). 
Typically, that includes the following: 
       (1) Documents  containing  factual  information, 
           data and analysis of the factual information, 
           and  data  that  may  form  a  basis  for  the  se‐
           lection of a response action. … 

       (2) Guidance  documents,  technical  literature, 
           and  site‐specific  policy  memoranda  that 
           may form a basis for the selection of the re‐
           sponse action. … 

       (3) Documents  received,  published,  or  made 
           available  to  the  public  under  §  300.815  for 
           remedial  actions,  or  §  300.820  for  removal 
           actions. … 

       (4) Decision documents. … 

       (5) Enforcement orders. … ; and 
Nos. 13‐2436 & 13‐2441                                           11 

       (6) An index of the documents included in the 
           administrative record file. … 

    Id. § 300.810(a). Notably, this list  contains  no mention  of 
cooperative  agreements.  Instead,  it  emphasizes  documenta‐
tion of the substantive factors that play a role in the selection 
of a remedy. As a result, we find no support for Glatfelter’s 
argument  that  the  failure  to  include  the  cooperative  agree‐
ment  in  the  administrative  record  undermines  the  selected 
remedy. 
    It is true that as a general matter “judicial review of any 
issues concerning the adequacy of any response action taken 
or  ordered  by  [EPA]  shall  be  limited  to  the  administrative 
record.”  42  U.S.C.  § 9613(j)(1).  But  “[o]therwise  applicable 
principles  of  administrative  law  shall  govern  whether  any 
supplemental materials may be considered by the court.” Id. 
Those principles allow a reviewing court to consider materi‐
als outside the administrative record “when it is necessary to 
create a record without which the challenge to the agency’s 
action cannot be evaluated.” USA Grp. Loan Servs., Inc. v. Ri‐
ley, 82 F.3d 708, 715 (7th Cir. 1996).  
     Here, it would be impossible to evaluate Glatfelter’s chal‐
lenge to the  selected remedy without considering the docu‐
ments  that  the  government  contends  make  up  the  coopera‐
tive agreement between EPA and WDNR. Thus, the district 
court  properly  considered  those  documents.  Moreover, 
those documents show that EPA and WDNR entered into a 
valid cooperative agreement, which granted WDNR authori‐
ty  to  conduct  a  remedial  investigation  and  feasibility  study 
for  the  Site.  As  a  result,  EPA’s  reliance  on  WDNR  to  com‐
12                                          Nos. 13‐2436 & 13‐2441 

plete those tasks was in accordance with the national contin‐
gency plan and does not provide a basis for reversal.  
            2. Substantive Review of the Remedy 
    Next,  Glatfelter  argues  that  the  district  court  failed  to 
undertake  any  substantive  review  of  the  selected  remedy, 
instead  focusing  on  the  process  by  which  the  selection  was 
made. We agree that to determine whether an agency’s deci‐
sion  was  arbitrary  or  capricious,  the  reviewing  court  “must 
go  beyond  the  agency’s  procedures  to  include  the  substan‐
tive  reasonableness  of  its  decision.”  James  Madison  Ltd.  v. 
Ludwig,  82  F.3d  1085,  1098  (D.C.  Cir.  1996).  This  is  because 
“reasonable  procedures  alone  cannot  absolve  a  court  from 
making a ‘thorough, probing, in‐depth review’ to determine 
if the agency has considered the relevant factors or commit‐
ted  a  clear  error  of  judgment.”  Id.  (quoting  Citizens  to  Pre‐
serve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)). But 
“the reasonableness of the agency’s procedures is relevant to 
the court’s inquiry,” James Madison Ltd., 82 F.3d at 1098, and 
although  the  district  court  stated  that  “arbitrary  and  capri‐
cious are terms that describe the manner of remedy selection 
more  than  they  do  the  result,”  it  did  in  fact  engage  in  sub‐
stantive review of the selected remedy. Moreover, “[e]ven if 
the  district  court  here  based  its  decision  on  the  strength  of 
the process alone—which we do not believe is the case—our 
de  novo  review  of  the  record  satisfies  us  that  the  agency’s 
conclusions were not arbitrary.” Id. 
   Under  the  arbitrary‐and‐capricious  standard  of  review, 
an agency’s decision must be upheld unless it  
       has  relied  on  factors  which  Congress  had  not 
       intended  it  to  consider,  entirely  failed  to  con‐
Nos. 13‐2436 & 13‐2441                                                13 

        sider  an  important  aspect  of  the  problem,  of‐
        fered  an  explanation  for  its  decision  that  runs 
        counter to the evidence before the agency, or is 
        so implausible that it could not be ascribed to a 
        difference in view or the product of agency ex‐
        pertise. 

Nat’l  Ass’n  of  Home  Builders  v.  Defenders  of  Wildlife,  551  U.S. 
644,  658  (2007)  (quoting  Motor  Vehicle  Mfrs.  Ass’n  v.  State 
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)) (internal quo‐
tation marks omitted). 
   The district court concluded that the agencies’ decision to 
maintain a preference for dredging in the amended remedy 
was rationally related to the facts before them. In particular, 
the court noted that dredging represents a more permanent 
solution  because  it  actually  removes  PCBs  from  the  Site, 
while  capping  and  sand  covering  merely  contain  PCB‐
contaminated sediment. Moreover, capping and sand cover‐
ing  require  long‐term  monitoring  to  ensure  their  effective‐
ness, and they are susceptible to failure during catastrophic 
events  like  floods.  Ultimately,  the  district  court  concluded 
that the agencies  acted rationally by adopting  “a  mild pref‐
erence for the benefits of dredging and viewed  these  as be‐
ing worth their added expense.” We agree. 
    Most of the attacks Glatfelter levies against the agencies’ 
remedy selection have to do with the 2003 all‐dredging rem‐
edy, which of course has been abandoned. Glatfelter argues 
that the problems with that remedy also infect the amended 
remedy, because in 2007 the agencies failed to reconsider all 
of the alternatives they had considered in 2003, even though 
by 2007 they had obtained more accurate information on the 
14                                         Nos. 13‐2436 & 13‐2441 

cost  and  effectiveness  of  the  various  remedial  approaches. 
More  specifically,  Glatfelter  contends  that  the  agencies 
should  have  reconsidered  an  all‐capping  remedy,  which 
would have been shown to be more cost‐effective. 
    However,  as  the  government  points  out,  an  all‐capping 
remedy was never on the table. In the 2003 ROD, the agen‐
cies explained that capping is limited by “Site‐specific condi‐
tions  such  as  water  depth,  average  river  current,  river  cur‐
rent  under  flood  conditions,  wave  energy,  ice  scour,  and 
boat  traffic.”  Thus,  the  agencies  never  considered  an  all‐
capping alternative, as Glatfelter suggests. Instead, they con‐
sidered  an  alternative  that  would  involve  “capping  to  the 
maximum  extent  practicable  with  dredging  in  areas  where 
capping  is  not  appropriate.”  Under  the  criteria  developed 
for the 2003 ROD, this would have resulted in capping only 
about 2.25 million cubic yards of contaminated sediment and 
dredging the rest of the contaminated sediment. In contrast, 
the 2007 ROD amendment called for capping (or sand cover‐
ing) about 3.5 million cubic yards of contaminated sediment. 
    In  other  words,  the  alternative  that  Glatfelter  contends 
the  agencies  should  have  reconsidered  in  2007  actually 
called  for  less  capping  and  more  dredging  than  the  remedy 
the  agencies  adopted.  There  is  no  indication  that  Glatfelter 
wanted the agencies to reconsider a more expensive remedy, 
so its argument makes little sense. Moreover, it was not arbi‐
trary  or  capricious  for  the  agencies  to  refuse  to  consider  a 
pure capping remedy, because such a remedy was infeasible. 
As  a  result,  Glatfelter  has  failed  to  show  that  the  selected 
remedy should be overturned. 
Nos. 13‐2436 & 13‐2441                                            15 

    3. The 2010 Explanation of Significant Differences 
   NCR argues that the selected remedy is not in accordance 
with  law  because  the  agencies  failed  to  amend  the  ROD 
when  their  cost  estimates  increased  dramatically  in  2010. 
The  district  court  rejected  this  argument,  holding  that  the 
agencies  complied  with  the  national  contingency  plan  in 
publishing  an  explanation  of  significant  differences  rather 
than amending the ROD in 2010. 
     Sometimes  new  information  arises  during  the  remedial 
design or action phases of a CERCLA cleanup, and the rem‐
edy  selected  in  the  ROD  must  be  altered.  Under  such  cir‐
cumstances,  the  national  contingency  plan  gives  the  lead 
agency  two  options.  40  C.F.R.  § 300.435(c)(2).  If  “the  differ‐
ences in the remedial or enforcement action … significantly 
change  but  do  not  fundamentally  alter  the  remedy  selected 
in  the  ROD  with  respect  to  scope,  performance,  or  cost,” 
then the lead agency may simply publish “an explanation of 
significant  differences.”  Id.  § 300.435(c)(2)(i).  However,  “if 
the differences in the remedial or enforcement action … fun‐
damentally  alter  the  basic  features  of  the  selected  remedy 
with  respect  to  scope,  performance,  or  cost,”  then  the  lead 
agency  must  propose  an  amendment  to  the  ROD.  Id. 
§ 300.435(c)(2)(ii).  Amending  the  ROD  is  a  more  cumber‐
some process that involves receiving and responding to pub‐
lic comments on the proposed changes. Id.  
    The  explanation  of  significant  differences  that  EPA  and 
WDNR  published  in  2010  left  intact  the  remedial  approach 
outlined  in  the  2007  ROD  amendment  but  revised  the  cost 
estimates associated with that approach. Specifically, the to‐
tal cost of the remedial action in OU2–OU5, which was orig‐
inally estimated at about $432 million, was now expected to 
16                                         Nos. 13‐2436 & 13‐2441 

be  about  $701  million,  an  increase  of  roughly  62  percent. 
NCR argues that such a drastic increase in cost “fundamen‐
tally  alter[s]  the  basic  features  of  the  selected  remedy  with 
respect to ... cost” and that as a result, EPA and WDNR were 
required to propose an amendment to the ROD. 
   In  the  2010  explanation  of  significant  differences,  EPA 
and  WDNR  explained  their  decision  to  forgo  another  ROD 
amendment as follows: 
       As set forth in the EPA guidance document en‐
       titled,  “A  Guide  to  Developing  and  Documenting 
       Cost Estimates During the Feasibility Study,” EPA 
       540‐R‐00‐002 OSWER 9355.0‐75 (July 2000), the 
       expected accuracy range of a cost estimate for a 
       detailed  analysis  of  remedial  action  alterna‐
       tives is ‐30% to +50%. As the current estimated 
       cost  of  the  OU  2  ‐  5  remedial  action  is  62% 
       greater  than  the  original  estimate,  it  is  nearly 
       within  EPA’s  expected  accuracy  range  for  the 
       cost of a remedial action and represents a “sig‐
       nificant”  but  not  “fundamental”  change  from 
       the 2007 ROD Amendment. 

As  NCR  points  out,  however,  the  guidance  document  cited 
by the agencies contemplates that a “detailed analysis of al‐
ternatives” will be completed without the benefit of remedi‐
al design work. This was the case with the 2003 ROD, which 
explicitly  cited  the  ‐30%  to  +50%  accuracy  range  for its  cost 
estimates.  But  the  2007  ROD  amendment  was  issued  after 
substantial remedial design work had been completed. Thus, 
we might expect its cost estimates to be more accurate. 
Nos. 13‐2436 & 13‐2441                                           17 

   In  fact,  EPA  also  thought  the  2007  ROD  amendment’s 
cost estimates would be more accurate. Its response to com‐
ments  questioning  the  accuracy  of  those  estimates  included 
the following statement: 
       The  cost  estimates  for  the  ROD  Amendment 
       should be more reliable than the cost estimates 
       in  the  2003  ROD  because  new  estimates  are 
       based  on  substantially  more  engineering  anal‐
       ysis  and  a  much  larger  number  of  sediment 
       samples  (i.e.,  10,000  sediment  samples  versus 
       1,700  sediments  samples  prior  to  the  2003 
       ROD). 

Thus,  EPA  represented  to  the  public  that  the  2007  ROD 
amendment  would  be  more  accurate  than  the  2003  ROD, 
which  identified  a  cost  uncertainty  range  of  ‐30%  to  +50%. 
We do not know how accurate the 2007 cost estimates were 
expected  to  be,  because  neither  the  2007  ROD  amendment 
nor the basis of design report on which it relied identified a 
range  of  uncertainty  for  total  project  costs.  However,  we 
would expect the range to be smaller than ‐30% to +50% but 
larger than ‐10% to +15%, which, according to the EPA guid‐
ance  document  cited  by  the  agencies,  is  the  range  expected 
to be achieved after the remedial design process is complete. 
    As  a  result,  we  reject  the  government’s  argument  that  a 
cost  increase  of  62  percent  is  only  marginally  outside  the 
range of uncertainty associated with the cost estimates in the 
2007  ROD  amendment.  But  even  so,  another  ROD  amend‐
ment was not necessarily required. We must still determine 
whether “the differences in the remedial or enforcement ac‐
tion  …  fundamentally  alter[ed]  the  basic  features  of  the  se‐
18                                           Nos. 13‐2436 & 13‐2441 

lected  remedy  with  respect  to  scope,  performance,  or  cost.” 
40 C.F.R. § 300.435(c)(2)(ii). This standard is ambiguous as it 
relates  to  the  change  at  issue,  i.e.,  an  increase  in  cost  unac‐
companied  by  any  change  in  the  remedial  approach.  As  a 
result,  EPA’s  interpretation  of  the  regulation,  which  it 
promulgated, is relevant. 
     Indeed,  an  agency’s  interpretation  of  its  own  regulation 
is  controlling  unless  it  is  “plainly  erroneous  or  inconsistent 
with  the  regulation,”  or  there  is  “reason  to  suspect  that  the 
interpretation  does  not  reflect  the  agency’s  fair  and  consid‐
ered  judgment  on  the  matter  in  question.”  Auer  v.  Robbins, 
519  U.S.  452,  461–62  (1997)  (citation  and  internal  quotation 
marks omitted). “This might occur when the agency’s inter‐
pretation conflicts with a prior interpretation, or when it ap‐
pears that the interpretation is nothing more than a conven‐
ient  litigating  position  or  a  post  hoc  rationalizatio[n]  ad‐
vanced  by  an  agency  seeking  to  defend  past  agency  action 
against  attack.”  Christopher  v.  SmithKline  Beecham  Corp.,  132 
S.  Ct.  2156,  2166–67  (2012)  (citations  and  internal  quotation 
marks omitted). 
    The  preamble  to  the  national  contingency  plan  makes 
EPA’s  position  clear:  “EPA  believes  that  the  appropriate 
threshold for amending a ROD is when a fundamentally dif‐
ferent  approach  to  managing  hazardous  wastes  at  a  site  is 
proposed.”  55  Fed.  Reg.  8666,  8771  (March  8,  1990).  In  con‐
trast, “[s]ignificant changes to a remedy are generally incre‐
mental changes to a component of a remedy that do not fun‐
damentally alter the overall remedial approach.” Id. at 8772. 
Moreover, EPA’s position is that a change in cost alone does 
not  fundamentally  alter  the  remedial  approach  and  thus 
does not require a ROD amendment. See id. (“Where [a] new 
Nos. 13‐2436 & 13‐2441                                            19 

requirement would affect a basic feature of the remedy, such 
as  timing  or  cost,  but  not  fundamentally  alter  the  remedy 
specified  in  the  ROD  (i.e.,  change  the  selected  technology), 
the lead agency would need to issue an explanation of signif‐
icant differences announcing the change.”). 
    In  other  words,  EPA  takes  the  view  that  to  “fundamen‐
tally alter the basic features of the selected remedy with re‐
spect  to  …  cost”  is  to  choose  a  different  remedial  approach 
that costs more, not to stick with the same remedial approach 
but  decide  that  it  will  cost  more  than  previously  thought. 
Because  of  the  national  contingency  plan’s  emphasis  on 
“fundamentally  alter[ing]  the  basic  features  of  the  selected 
remedy,”  we  cannot  say  that  this  interpretation  is  “plainly 
erroneous  or  inconsistent  with  the  regulation.”  Auer,  519 
U.S. at 461 (internal quotation marks omitted).  
    Moreover, EPA adopted this interpretation in an attempt 
“to  develop  an  administrative  process  which  balances  the 
public’s  continuing  need  for  information  about,  and  input 
into,  post‐ROD  remedial  action  decisions,  with  the  lead 
agency’s  need  to  move  forward  expeditiously  with  design 
and  implementation  of  the  remedy  after  fundamental  deci‐
sions  have  been  made  in  the  ROD.”  55  Fed.  Reg.  at  8773. 
And  EPA’s  approach  seems  to  us  an  eminently  reasonable 
way to balance these competing interests. Thus, we have no 
“reason to suspect that the interpretation does not reflect the 
agency’s  fair  and  considered  judgment  on  the  matter  in 
question.” Auer, 519 U.S. at 462. Consequently, EPA’s inter‐
pretation of its regulation is binding, and the agencies were 
not required to amend the ROD in 2010. 
   Having disposed of each of Appellants’ arguments on the 
propriety  of  the  remedy,  we  will  affirm  the  district  court’s 
20                                         Nos. 13‐2436 & 13‐2441 

entry  of  summary  judgment  in  favor  of  the  government  on 
that issue. 
                   B. GLATFELTER’S LIABILITY 
    Next,  Glatfelter  challenges  the  district  court’s  entry  of 
summary  judgment  on  the  issue  of  its  liability  for  response 
costs  in  OU4,  where  remediation  work  is  ongoing.  Section 
107(a) of CERCLA imposes strict liability for response costs 
upon four classes of responsible parties. 42 U.S.C. § 9607(a). 
With  respect  to  Glatfelter,  the  relevant  class  is  any  former 
owner or operator of a facility at which hazardous substanc‐
es were disposed of and “from which there is a release, or a 
threatened  release  which  causes  the  incurrence  of  response 
costs,  of  a  hazardous  substance.”  Id.  This  is  because  Glat‐
felter is the corporate successor to Bergstrom Paper Compa‐
ny,  which  formerly  operated  a  paper  recycling  mill  in 
Neenah,  Wisconsin,  and  discharged  PCB‐contaminated 
wastewater into Little Lake Butte des Morts. 
    The question we must decide is whether the government 
established  Glatfelter’s  liability  for  response  costs  in  OU4, 
even though the Bergstrom Mill was located at the upstream 
end  of  OU1.  In  this  regard,  Glatfelter  argues  that  the  gov‐
ernment  should  have  been  required  to  prove  that  PCB  dis‐
charges from the Bergstrom Mill made their way into OU4 in 
sufficient  quantities  to  “cause[]  the  incurrence  of  response 
costs” there. The district court disagreed, holding that  
       there need be no “nexus” between a given de‐
       fendant’s  release  and  a  specific  response  cost 
       incurred—it  is  enough  that  (a)  the  defendant 
       released  a  pollutant  and  (b)  response  costs 
       were incurred to clean up “a” release. If the de‐
Nos. 13‐2436 & 13‐2441                                           21 

       fendant truly  released a  minimal  amount, that 
       speaks not to its own liability (for which there 
       is no de minimis defense) but to whether that li‐
       ability is divisible. 
On appeal, Glatfelter argues that the district court improper‐
ly relieved the government of its burden of proof on causa‐
tion by instead requiring Glatfelter to disprove causation in 
relation to its divisibility defense. 
    Section  107(a)  of  CERCLA  is  ambiguous  as  to  whether 
proof  of  a  causal  relationship  between  the  incurrence  of  re‐
sponse costs and an actual (as opposed to threatened) release 
of  a  hazardous  substance  is  required  to  establish  liability. 
Again,  the  statute  imposes  liability  upon  those  responsible 
for a facility  “from which there  is a  release, or  a threatened 
release  which  causes  the  incurrence  of  response  costs,  of  a 
hazardous substance.” Id. § 9607(a). 
       [T]he phrase “from which there is a release ...” 
       omits  a  comma  after  “threatened  release”—
       suggesting that the clause is restrictive—while 
       simultaneously  using  the  word  “which”—
       suggesting  that  the  clause  is  nonrestrictive. 
       That is, the missing comma implies that a per‐
       son can be held liable for an actual release even 
       when  that  release  does  not  “cause  the  incur‐
       rence  of  response  costs,”  while  the  word 
       “which” suggests just the opposite. 
Asarco LLC v. Cemex, Inc., No. No. EP–12–CV–155–PRM, 2014 
WL 2112121, at *11 n.19 (W.D. Tex. Mar. 31, 2014). However, 
we  need  not  resolve  this  ambiguity  today,  because  even  if 
the government were required to establish a causal relation‐
22                                            Nos. 13‐2436 & 13‐2441 

ship between the incurrence of response costs and the actual 
release of PCBs from the Bergstrom Mill, it has satisfied that 
burden. 
    Where Glatfelter’s argument goes astray is in its assump‐
tion  that  the  government  must  prove  all  of  the  elements  of 
liability  in  relation  to  each  operable  unit  of  the  Site.  Such  a 
requirement  is  nowhere  to  be  found  in  the  statute.  Instead, 
once it is established that a party is responsible for a facility 
“from which there is a release, or a threatened release which 
causes the incurrence of response costs, of a hazardous sub‐
stance,” that party “shall be liable for … all costs of removal 
or  remedial  action  incurred  by  the  United  States  Govern‐
ment  or  a  State  or  an  Indian  tribe  not  inconsistent  with  the 
national contingency plan.” 42 U.S.C. § 9607(a). 
    In  short,  even  assuming  that  a  release  for  which  the  de‐
fendant  is  responsible  must  have  caused  the  incurrence  of 
response  costs,  nothing  in  the  statute  limits  the  defendant’s 
liability to the response costs its release caused. Instead, the 
defendant  is  liable  for  all  response  costs  “not  inconsistent 
with the national contingency plan.” Id. The national contin‐
gency  plan  authorizes  removal  or  remedial  action  at  the 
“site,” 40  C.F.R. §§ 300.415, 300.435, and it  defines  “on‐site” 
to  mean  “the  areal  extent  of  contamination  and  all  suitable 
areas in very close proximity to the contamination necessary 
for  implementation  of  the  response  action,”  id.  § 300.5. 
Where, as here, releases from multiple facilities contaminate 
an interconnected environmental system like a river, the en‐
tire system falls within this definition. Thus, in this case, the 
Site  was  properly  defined  to  include  the  entire  Lower  Fox 
River and Green Bay, and so long as PCBs released from the 
Bergstrom Mill caused the incurrence of some response costs 
Nos. 13‐2436 & 13‐2441                                                23 

within the Site, Glatfelter may be held liable for all response 
costs within the Site. 
     Glatfelter does not dispute that PCB discharges from the 
Bergstrom  Mill  caused  the  incurrence  of  response  costs  in 
Little  Lake  Butte  des  Morts,  which  is  within  the  Site.  Yet  it 
insists that its liability should not extend to OU4, where dis‐
charges  from  the  Bergstrom  Mill  may  not  have  caused  the 
incurrence of response costs. In essence, Glatfelter wants us 
to  treat  OU4  as  a  separate  site  for  which  the  government 
must  establish  liability.  But  this  is  inconsistent  with  the  na‐
tional contingency plan, which defines an operable unit as “a 
discrete  action  that  comprises  an  incremental  step  toward 
comprehensively  addressing  site  problems.”  Id.  To  put  it 
simply,  operable  units  are  not  separate  sites;  thus,  they  do 
not determine the extent of a party’s liability. 
    Of  course,  an  operable  unit  “may  address  geographical 
portions  of  a  site,”  id.,  and  in  some  cases,  a  divisibility  de‐
fense  may  prevail  based  upon  those  same  geographic  por‐
tions. However, the burden to prove divisibility rests on the 
defendant. The government need not prove each party’s lia‐
bility in relation to each geographic unit of a site the first in‐
stance. It need only prove each party’s liability as to the site 
as a whole. In this case, the undisputed facts establish Glat‐
felter’s  liability  as  to  the  Lower  Fox  River  and  Green  Bay 
Site.  
    Glatfelter protests that holding it liable for response costs 
in  OU4 is  like  holding  it  liable for “the Sheboygan  River  or 
the  Hudson  River,  two  other,  unrelated,  sediment  PCB 
sites.” But of course, OU4 is not unrelated to OU1, nor is it a 
separate site; rather, OU1 and OU4 are part of the same site. 
Glatfelter cannot be held liable for cleanup in the Sheboygan 
24                                         Nos. 13‐2436 & 13‐2441 

River or the Hudson River because EPA could not define the 
Site to include those rivers, which are not part of “the areal 
extent  of  contamination  and  all  suitable  areas  in  very  close 
proximity  to  the  contamination  necessary  for  implementa‐
tion  of the  response  action.” Id. However, as Glatfelter con‐
cedes,  EPA  properly  defined  the  Site  to  include  the  entire 
Lower Fox River. Therefore, Glatfelter may be held liable for 
cleanup  costs  there,  and  the  district  court  properly  granted 
summary judgment to the government on the issue of Glat‐
felter’s liability. 
                  III.    TRIAL RULINGS 
    In  December  2012,  the  district  court  held  an  eleven‐day 
bench trial on the government’s claim to enforce EPA’s 2007 
cleanup order. The trial focused on the defendants’ divisibil‐
ity defenses  as  to  OU4,  the  only  operable  unit where active 
remediation  work  is  ongoing.  Ultimately,  the  district  court 
rejected  the  defendants’  divisibility  defenses  and  entered  a 
declaratory  judgment  and  permanent  injunction  requiring 
the defendants to comply with EPA’s order. On appeal, NCR 
and  Glatfelter  argue  that  the  district  court  wrongly  rejected 
their  divisibility  defenses  and  that,  even  apart  from  those 
defenses, injunctive relief was improper. “Because the issues 
before this Court were adjudicated pursuant to a full bench 
trial, we review the district court’s conclusions of law de novo 
and its findings of fact for clear error.” Carpet Serv. Int’l, Inc. 
v. Chi. Reg’l Council of Carpenters, 698 F.3d 394, 397 (7th Cir. 
2012), cert. denied, 133 S. Ct. 1856 (2013). 
                         A. DIVISIBILITY 
    NCR and Glatfelter each presented a divisibility defense 
at trial, but the theories were quite different. NCR conceded 
Nos. 13‐2436 & 13‐2441                                                25 

that  it  contributed  to  the  contamination  in  OU4  but  argued 
that  the  harm  was  capable  of  apportionment.  Glatfelter,  on 
the  other  hand,  maintained  that  it  did  not  cause  any  of  the 
contamination in OU4 and that it should therefore not be li‐
able  for  any  of  the  cleanup  costs  in  OU4.  We  address  each 
argument in turn. 
                               1. NCR 
    In  NCR’s  prior  appeal,  we  affirmed  the  district  court’s 
entry of a preliminary injunction because, at that stage, NCR 
had failed to show that the harm was capable of apportion‐
ment.  In  doing  so,  we  relied  on  the  principle  that  courts 
should not apportion responsibility for a single harm among 
multiple  sufficient  causes.  United  States  v.  NCR  Corp.,  688 
F.3d  at  839.  In  applying  this  principle,  we  agreed  with  the 
Ninth  Circuit  that  the  harm  in  CERCLA  cases  is  properly 
characterized  as  the  “contamination  traceable  to  each  de‐
fendant.” Id. at 841 (quoting United States v. Burlington N. & 
Santa  Fe  Ry.  Co.,  520  F.3d  918,  939  (9th  Cir.  2008))  (internal 
quotation  marks  omitted).  We  further  noted  that  while 
“cleanup costs, on their own, are not exactly equal to harm,” 
United States v. NCR Corp., 688 F.3d at 840, they “may some‐
times be a relevant factor for courts to use to determine the 
level of contamination, and thus the level of harm, caused by 
each polluter,” id. at 841. 
    The sparse record before us in the prior appeal indicated 
that  the  contamination  (and  consequently  the  harm)  in  the 
Lower  Fox  River  was  binary  in  nature:  PCB  concentrations 
above 1.0 ppm were harmful, but PCB concentrations below 
1.0  ppm  were  not.  See  id.  at  839  (“EPA  has  set  a  maximum 
safety  threshold  of  1.0  ppm  of  PCB.  Anything  above  that 
amount  is  dangerous  to  human  life  and  requires  remedia‐
26                                             Nos. 13‐2436 & 13‐2441 

tion.”);  id.  at  841  (“[C]ontamination  occurs  whenever  PCBs 
pass  a  threshold  level  (thereby  triggering  remedial  require‐
ments).”). Because NCR failed to refute the proposition that 
its discharges were sufficient by themselves to cause the con‐
tamination in OU4 (i.e, to cause PCB concentrations in OU4 
to  surpass  the  1.0  ppm  threshold),  we  agreed  with  the  dis‐
trict court that the harm was not capable of apportionment. 
Id. at 839. 
    After  the  case  was  tried,  the  district  court  continued  to 
treat the harm as binary, but the evidence presented at trial 
shows  that  this  was  an  oversimplification.  The  1.0  ppm  re‐
medial  action  level  is  not  quite  the  line  of  demarcation  it 
previously  appeared  to  be.  Indeed,  it  is  not  even  EPA’s  re‐
medial  goal.  Instead,  EPA  seeks  to  achieve  a  surface‐
weighted  average  concentration  (SWAC)  of  0.25  ppm 
throughout  OU4,4  and  it  has  determined  that  this  can  be 
achieved by undertaking some form of remediation wherev‐
er PCB concentrations exceed 1.0 ppm. Thus, sediment with 
a  PCB  concentration  of  0.99  ppm  will  be  left  alone,  not  be‐
cause  it  is  uncontaminated,  but  because  it  is  insufficiently 
contaminated  to  push  the  SWAC  for  the  operable  unit  as  a 
whole above 0.25 ppm, at least after other areas with higher 
concentrations have undergone remediation. 
      EPA  has  identified  SWAC  as  the  relevant  metric  for  re‐
medial  purposes  because  SWAC  drives  the  ultimate  harm 
with which EPA is concerned, i.e., the harm to human health 
and the environment. A particular SWAC leads to a particu‐
lar  concentration  of  PCBs  in  fish  tissue,  which  presents  a 
                                                 
4  Surface‐weighted  average  concentration  measures  the  average  concen‐
tration of PCBs in the top 10 centimeters of sediment over the surface area 
of an entire operable unit. 
Nos. 13‐2436 & 13‐2441                                           27 

particular risk that humans or piscivorous animals will con‐
tract  a  disease  or  experience  other  adverse  health  effects. 
And  because  SWAC  drives  the  ultimate  harm,  it  is  also  the 
appropriate  measure  of  contamination  for  our  purpose,  i.e., 
determining whether the harm is divisible. 
     But  even  EPA’s  target  SWAC  of  0.25  ppm  does  not 
amount  to  a  boundary  between  harmfulness  and  geniality. 
EPA’s “sediment quality thresholds,” which identify SWAC 
levels  that  pose  acceptable  risks,  are  typically  lower  than 
0.25  ppm.  Consequently,  those  thresholds  will  not  be 
achieved  through  active  remediation  efforts.  Instead,  they 
will  be  achieved  through  a  process  of  natural  recovery  that 
will  take  many  years  after  the  active  remediation  work  is 
complete. For example, EPA estimates that 20 years of natu‐
ral  recovery  will  be  required  to  achieve  acceptable  noncan‐
cerous health risks to recreational anglers from walleye con‐
sumption.  The  corresponding  time  required  to  achieve  an 
acceptable  cancer  risk  is  estimated  at  45  years.  And  even 
then,  some  risk  of  harm  will  remain.  EPA  estimates  that 
more than  100 years of natural  recovery will  be  required to 
achieve  PCB  concentrations  at  which  no  adverse  health  ef‐
fects have been observed. 
     As  a  result,  the  harm  resulting  from  PCB  contamination 
in  the  Lower  Fox  River  cannot  be  characterized  as  binary. 
PCB concentrations below the 1.0 ppm remedial action level 
and  even  the  0.25  ppm  target  SWAC  still  pose  a  threat  to 
human health and the environment. Even in areas where no 
remediation is required, higher  PCB concentrations  contrib‐
ute more to the risk of harm and require a longer period of 
natural recovery to achieve an acceptable risk. Moreover, not 
all  concentrations  above  EPA’s  remedial  thresholds  are 
28                                         Nos. 13‐2436 & 13‐2441 

equally  harmful;  the  risk  of  harm  increases  with  concentra‐
tion even at high levels. 
   The  continuous  (as  opposed  to  binary)  nature  of  PCB 
contamination in the Lower Fox River leads us to reexamine 
EPA’s  remediation  rules  to  determine  whether  remediation 
costs  are  still  a  useful  approximation  of  the  contamination 
caused by each party. As with the contamination, the district 
court  thought  that  remediation  costs  resembled  an  on/off 
switch:  sediment  with  PCB  concentrations  below  1.0  ppm 
would  impose  no  remediation  costs,  while  sediment  with 
PCB  concentrations  above  1.0  ppm  would  always  impose 
about the same remediation costs. We think the district court 
got  this  wrong  as  well.  In  fact,  remediation  costs  increase 
with the degree of contamination above 1.0 ppm. As a result, 
remediation costs are still a useful approximation of the de‐
gree of contamination caused by each party. 
    The default remedial approach is dredging, but if certain 
criteria  are  met,  an  alternative  approach  such  as  capping 
(with  various  cap  thicknesses)  or  sand  covering  may  be 
used. Dredging is the most expensive approach, sand cover‐
ing is the cheapest, and capping lies somewhere in between 
(with  thicker  caps  being  more  costly).  Location‐specific  de‐
sign  requirements  do  come  into  play;  for  example,  a  cap 
cannot be used if the required depth of the navigation chan‐
nel  cannot  be  maintained.  But  all  else  being  equal,  higher 
PCB concentrations nearer the surface are more likely to re‐
quire dredging, while lower concentrations at greater depths 
are more likely to be eligible for capping or even sand cover‐
ing.  Thus,  the  cost  of  the  remedial  approach  in  a  particular 
area is positively correlated with the level of contamination 
Nos. 13‐2436 & 13‐2441                                             29 

near the surface of that area, which contributes to the opera‐
ble unit’s SWAC, and consequently, the harm. 
    In  sum,  neither  the  PCB  contamination  in  OU4  nor  the 
associated remediation costs are binary in nature. However, 
remediation costs are still a useful approximation of the de‐
gree  of  contamination,  because  both  remediation  costs  and 
the relevant measure of contamination (SWAC) are positive‐
ly  correlated  with  the  concentration  of  PCBs  near  the  sur‐
face, even for concentrations that exceed the remedial action 
level  of  1.0  ppm.  As  a  result,  we  think  the  harm  would  be 
theoretically  capable  of  apportionment  if  NCR  could  show 
the  extent  to  which  it  contributed  to  PCB  concentrations  in 
OU4. And if NCR cleared that hurdle, we think a reasonable 
basis  for  apportionment  could  be  found  in  the  remediation 
costs necessitated by each party. 
    Two  of  NCR’s  experts,  Dr. John  Connolly  and  Philip  Si‐
mon, estimated the percentages of PCB mass attributable to 
each  party  in  OU4.  A  third  expert,  John  Butler,  took  these 
mass percentages and multiplied them by the actual concen‐
trations of PCBs in OU4, which he obtained from a database 
of core samples, to determine the concentrations of PCBs at‐
tributable  to  each  party.  Butler  then  used  these  concentra‐
tions to calculate the remediation costs caused by each party 
using EPA’s remediation rules. 
    The  district  court  thoroughly  critiqued  the  mass‐
percentage  estimates  provided  by  Simon  and  Dr. Connolly, 
and we agree that those estimates likely understated NCR’s 
contribution  to  the  PCBs  in  OU4.  However,  Butler  also  ran 
his analysis using the higher estimates provided by Georgia‐
Pacific’s  expert,  Dr. John  Wolfe.  The  district  court  failed  to 
explain  why  Dr. Wolfe’s  mass‐percentage  estimates  were 
30                                           Nos. 13‐2436 & 13‐2441 

unreliable.  Moreover,  apart  from  its  assumption  that  the 
PCB  contamination  in  the  Lower  Fox  River  is  binary  in  na‐
ture, the district court levied no criticism at Butler’s applica‐
tion of the mass‐percentage estimates he used. There may be 
reasons  to  find  that  Dr. Wolfe’s  mass‐percentage  estimates 
are unreliable, and there may be reasons to find that Butler’s 
use of those estimates was unsound, but we will not under‐
take such factfinding in the first instance. Therefore, we will 
reverse the district court’s decision on NCR’s divisibility de‐
fense and remand for further proceedings. 
                            2. Glatfelter 
    Although  PCB  discharges  from  the  Bergstrom  Mill  un‐
disputedly made their way into OU4, Glatfelter has made no 
attempt to quantify what percentage of the contamination in 
OU4  it  may  have  caused.  Instead,  even  in  relation  to  its  di‐
visibility defense, Glatfelter insists that it caused none of the 
contamination  in  OU4.  Because  the  burden  to  prove  divisi‐
bility  rests  on  the  defendant,  Glatfelter  is  playing  an  all‐or‐
nothing game, and we agree with the district court that it has 
lost. 
   Glatfelter’s  theory  of  divisibility  relied  almost  entirely 
upon the expert opinion of Dr. Victor Magar. As part of his 
analysis,  Dr. Magar  estimated  that  only  14,000  kg  were  dis‐
charged  into  the  river  from  the  Bergstrom  Mill.  In  contrast, 
government estimates ranged from 128,000 to 188,000 kg. To 
reach his much lower estimate, Dr. Magar first measured the 
mass  of  the  sludge  in  the  mill’s  adjacent  landfill,  as  well  as 
the PCB concentrations in that sludge. He then used compa‐
ny records to establish the efficiency with which solids were 
removed from Bergstrom’s wastewater and deposited in the 
landfill,  which  allowed  him  to  estimate  the  mass  of  solids 
Nos. 13‐2436 & 13‐2441                                            31 

that  remained  in  Bergstrom’s  wastewater  and  were  dis‐
charged  into  the  river.  Then,  assuming  that  the  discharged 
solids had the same concentration of PCBs as the solids de‐
posited  in  the  landfill,  he  calculated  the  mass  of  PCBs  dis‐
charged into the river. 
     Relying on other experts, the district court soundly criti‐
cized Dr. Magar’s PCB mass estimate for the Bergstrom Mill. 
As the court noted, the clarifier used to remove solids from 
Bergstrom’s wastewater would have allowed larger solids to 
settle  out  and  be  removed  while  leaving  smaller  particles 
suspended in the wastewater. Because PCBs adsorb (attach) 
to  the  surface  of  solids,  and  because  smaller  particles  have 
higher surface‐to‐mass ratios, PCB concentrations in masses 
of smaller particles tend to be higher. Thus, Dr. Magar’s as‐
sumption that the PCB concentrations in Bergstrom’s landfill 
were  equal  to  the  concentrations  in  the  solids  it  discharged 
into  the  River  was  unsound.  The  district  court’s  finding  on 
this  point  was  not  clearly  erroneous.  Therefore,  we  accept 
the fact that Dr. Magar greatly understated the mass of PCBs 
discharged  into  river  by  Bergstrom,  for  which  Glatfelter  is 
now responsible. 
    Next,  Dr. Magar  opined  that  PCBs  from  the  Bergstrom 
Mill  would  not  have  reached  OU4  in  concentrations  above 
the 1.0 ppm threshold because (1) PCBs that deposited in the 
downstream part of OU1 generally did so in concentrations 
below 1.0 ppm, (2) the downstream part of OU1 was similar 
to  OU4  in  terms  of  its  depositional  properties,  and  (3) PCB 
concentrations  decline  as  contaminated  sediment  moves 
downstream  and  mixes  with  clean  sediment.  Thus, 
Dr. Magar  thought  that  PCBs  from  the  Bergstrom  Mill 
32                                          Nos. 13‐2436 & 13‐2441 

would  have  been  diluted  to  concentrations  far  below  1.0 
ppm by the time they reached OU4. 
     However, the district court soundly criticized this aspect 
of Dr. Magar’s opinion as well. Relying on other experts, the 
court  found  that  lower  OU1  was  not  nearly  as  depositional 
as  Dr. Magar  claimed.  Thus,  in  the  district  court’s  words, 
“high‐concentration PCB deposits were absent in lower OU1 
not because PCB concentrations had already petered out, but 
because  the  PCBs  simply  were  not  permanently  depositing 
in  that  part  of  the  river.”  This  finding  was  not  clearly  erro‐
neous.  Thus,  we  accept  the  fact  that  Dr. Magar  greatly  un‐
derestimated  the  concentrations  at  which  PCBs  from  the 
Bergstrom Mill would have entered OU4. 
    Consequently, Glatfelter failed to prove that it was not a 
sufficient cause of at least some of the contamination in OU4, 
and this alone is enough for us to affirm the district  court’s 
decision on its divisibility defense. But the district court did 
not  stop  there.  The  court  also  found  that  even  if  Glatfelter 
had proved that it was not a sufficient cause of contamination 
in OU4, it failed to prove that it was not a necessary cause of 
such contamination. Glatfelter argues that it could not possi‐
bly have been a necessary but insufficient cause of contami‐
nation  in  OU4  and  that  the  district  court  only  reached  this 
conclusion  because  it  failed  to  grasp  how  PCB  concentra‐
tions are calculated. We disagree. 
   Dr. Magar  opined  that  if  PCBs  from  the  Bergstrom  Mill 
made their way into OU4 in concentrations less than the re‐
medial  action  level  of  1.0  ppm,  they  could  not  have  been  a 
necessary cause of the cleanup in OU4 because, as he put it, 
“This is not an additive process. This would be an averaging 
process.” 
Nos. 13‐2436 & 13‐2441                                           33 

       For example, if 30 mg PCBs in 1 kg of suspend‐
       ed  solids  (30  mg/kg  PCBs)  were  mixed  with  1 
       mg PCBs in 1 kg of suspended solids (1 mg/kg 
       PCBs). The resulting mixture would contain 31 
       mg PCBs and 2 kg of suspended soils. The mix‐
       ture  concentration,  which  is  equal  to  the  mass 
       of  PCBs  divided  by  the  mass  of  suspended 
       soils, would be equal to 31 mg PCB/ 2 kg sus‐
       pended  soils  or  15.5  mg/kg.  Thus,  the  concen‐
       tration  is  the  weighted  average  of  the  two 
       sources. 

Expert  Report  of  Victor  Magar,  PhD,  PE,  at  18‐19,  Sep.  28, 
2012.  In  Dr. Magar’s  opinion,  this  averaging  process  means 
that  PCBs  entering  OU4  at  a  concentration  below  1.0  ppm 
and mixing with other PCB‐contaminated solids could never 
push the combined PCB concentration above 1.0 ppm. 
    We  have  no  qualms  with  the  general  proposition  that 
when  two  masses  of  PCB‐contaminated  solids  mix,  their 
combined  concentration  is  the  mass‐weighted  average  of 
their  separate  concentrations.  It  does  not  follow,  however, 
that  removing  the  PCBs  that  came  in  at  a  lower  concentra‐
tion increases the average concentration. This is because the 
solids  to  which  that  lower  concentration  of  PCBs  would 
have attached still join the mix, only now they are PCB‐free, 
resulting in a lower average concentration. Dr. Magar’s mis‐
take  was  ignoring  the  clean  solids  that  would  remain  after 
removing the lower concentration of PCBs. 
   Perhaps this is best illustrated through an example. In his 
expert  report,  Dr. Magar  expressed  the  averaging  concept 
34                                         Nos. 13‐2436 & 13‐2441 

through  the  following  formula,  where  C  is  PCB  concentra‐
tion in mg/kg and TS is the total solid mass in kg: 

                   	                                             

Let us suppose that Party 1 discharges enough PCBs to cre‐
ate a concentration of 1.5 ppm (mg/kg) in 1.0 kg of sediment, 
and  Party  2  discharges  enough  PCBs  to  create  a  concentra‐
tion  of  0.5  ppm  (mg/kg)  in  1.0  kg  of  sediment.  When  these 
two masses combine, Dr. Magar’s formula yields the follow‐
ing concentration: 
                              1.5   1.0     0.5   1.0
                                                         1.0	        
                                     1.0   1.0
Thus, there are just enough PCBs to require remedial action. 
Now, let us assume that Party 2 discharged no PCBs, but the 
sediment to which Party 2’s PCBs would have attached still 
combines  with  the  sediment  to  which  Party  1’s  PCBs  have 
attached. Dr. Magar’s formula then yields the following con‐
centration: 
                              1.5   1.0     0.0   1.0
                                                        0.75	            
                                     1.0   1.0
Thus, remediation is required if Party 2’s PCBs are included, 
but remediation is not required if Party 2’s PCBs are exclud‐
ed, even though Party 2’s PCBs entered the mix at a concen‐
tration below the 1.0 ppm remedial action level. This goes to 
show  that  Dr. Magar’s  conclusion  that  it  is  impossible  to 
have necessary but insufficient causes does not follow from 
the principle on which he relied, i.e., that concentrations av‐
erage rather than add. 
    In sum, Glatfelter failed to prove that the PCB discharges 
for which it is responsible were not a sufficient, or at least a 
Nos. 13‐2436 & 13‐2441                                              35 

necessary,  cause  of  at  least  some  of  the  contamination  in 
OU4.  Therefore,  the  district  court  correctly  ruled  against 
Glatfelter on its all‐or‐nothing divisibility defense. 
                      B. INJUNCTIVE RELIEF 
    Finally, NCR and Glatfelter attack the district court’s de‐
cision to enter a permanent injunction. We are persuaded by 
Glatfelter’s  argument  that  permanent  injunctive  relief  is  an 
inappropriate mechanism to enforce an administrative order 
under  § 106(b)  of  CERCLA,  42  U.S.C.  § 9606(b).  Therefore, 
we vacate the permanent injunction. 
     In United States v. Ottati & Goss, Inc., 900 F.2d 429, 433 (1st 
Cir.  1990),  then‐Judge  Breyer  explained  that  there  are  four 
statutory  paths  EPA  might  pursue  to  achieve  a  CERCLA 
cleanup.  Two  of  those  paths  warrant  discussion  here,  and 
both arise under § 106 of CERCLA, 42 U.S.C. § 9606. The first 
is  found  in  the  first  sentence  of  § 106(a),  which  provides  as 
follows: 
       [W]hen [EPA] determines that there may be an 
       imminent and substantial endangerment to the 
       public  health  or  welfare  or  the  environment 
       because of an actual or threatened release of a 
       hazardous  substance  from  a  facility,  [it]  may 
       require  the  Attorney  General  of  the  United 
       States to secure such relief as may be necessary 
       to abate such danger or threat, and the district 
       court  of  the  United  States  in  the  district  in 
       which  the  threat  occurs  shall  have  jurisdiction 
       to  grant  such  relief  as  the  public  interest  and 
       the equities of the case may require. 
36                                         Nos. 13‐2436 & 13‐2441 

42 U.S.C. § 9606(a). This provision allows EPA to seek an in‐
junction requiring PRPs to take remedial action in “an emer‐
gency  situation,  where  the  agency  has  not  yet  had  time  to 
compile  a  thorough  record  and  to  issue  an”  administrative 
order. Ottati & Goss, 900 F.2d at 433. And it explicitly makes 
relevant  “the  public  interest  and  the  equities,”  which  indi‐
cates that the traditional elements of injunctive relief must be 
established.  See  Old  Republic  Ins.  Co.  v.  Emp’rs  Reinsurance 
Corp., 144 F.3d 1077, 1081 (7th Cir. 1998) (listing the elements 
that  must  be  proved  to  obtain  permanent  injunctive  relief, 
which include considerations of equity and the public inter‐
est). 
    In  less  urgent  situations,  EPA  may  proceed  under  the 
second  sentence  of  § 106(a),  which  allows  it  to  follow  the 
necessary administrative procedures and issue “such orders 
as may be necessary to protect public health and welfare and 
the environment.” 42 U.S.C. § 9606(a). Then, if the PRPs fail 
to comply with such an order, the government may bring an 
action under § 106(b)(1), which provides as follows: 
       Any  person  who,  without  sufficient  cause, 
       willfully  violates,  or  fails  or  refuses  to  comply 
       with,  any  order  of  [EPA]  under  subsection  (a) 
       of this section may, in an action brought in the 
       appropriate  United  States  district  court  to  en‐
       force  such  order,  be  fined  not  more  than 
       $25,000  for  each  day  in  which  such  violation 
       occurs or such failure to comply continues. 

Id. § 9606(b)(1). In such an action, the court may review the 
selected remedy. Id. § 9613(h)(2). However, its review is lim‐
ited  to  the  administrative  record,  and  EPA’s  decision  must 
Nos. 13‐2436 & 13‐2441                                                          37 

be  upheld  unless  it  “was  arbitrary  and  capricious  or  other‐
wise not in accordance with law.” Id. § 9613(j). Thus, unlike 
an action under the first sentence of § 106(a), equitable con‐
siderations play no part in an action to enforce an adminis‐
trative order under § 106(b). Instead, “[w]hen the EPA asks a 
court  ...  to  enforce  a  lawful  (nonarbitrary)  EPA  order,  the 
court must enforce it.” Ottati & Goss, 900 F.2d at 434. 
    As  a  result,  if  courts  were  to  undertake  the  traditional 
analysis  for  injunctive  relief  in  deciding  whether  to  enforce 
an  EPA  order,  they  would  inject  equitable  considerations 
where  they  do  not  belong.  Moreover,  as  Glatfelter  points 
out,  the  entry  of  an  injunction  that  simply  orders  PRPs  to 
comply  with  a  complex  cleanup  order  issued  by  EPA  may 
run  afoul  of  Federal  Rule  of  Civil  Procedure  65(d)(1)(C), 
which requires that every injunction “describe in reasonable 
detail—and not by referring to the complaint or other docu‐
ment—the  act  or  acts  restrained  or  required.”  Accordingly, 
permanent  injunctive  relief  is  incongruous  with  the  nature 
and purpose of an action to enforce an administrative clean‐
up order under CERCLA § 106(b).5 
    Further,  permanent  injunctive  relief  is  unnecessary  as  a 
means  of  enforcing  an  administrative  cleanup  order,  as  the 
statute already provides for civil penalties of $25,000 per day 
that a PRP fails to comply with such an order “without suffi‐
cient cause.” Nothing we have said prevents the government 
from seeking declaratory relief to establish that a PRP lacks 

                                                 
5 In contrast, preliminary injunctive relief may be appropriate in an action 
to  enforce  an  EPA  cleanup  order,  as  it was  in  this case.  Equitable princi‐
ples  are  an  appropriate  consideration  when  deciding  whether  to  require 
PRPs to undertake remedial action pending review of an EPA cleanup or‐
der. 
38                                          Nos. 13‐2436 & 13‐2441 

sufficient cause for noncompliance, such as the arbitrariness 
of  the  selected  remedy  or  a  defense  to  liability.  And  if  the 
government  obtains  such  declaratory  relief,  the  PRP’s  obli‐
gation to comply with the administrative order or face civil 
penalties  will  be established. In such circumstances, adding 
an injunction to the mix does little more than enjoin the de‐
fendant  to  obey  the  law,  a  practice  we  have  criticized.  See, 
e.g.,  EEOC  v.  AutoZone,  Inc.,  707  F.3d  824,  841–42  (7th  Cir. 
2013).  For  all  of  these  reasons,  we  hold  that  the  permanent 
injunction  entered  by  the  district  court  in  this  case  was  im‐
proper and must be vacated. 
                    IV.     CONCLUSION 
    The  district  court’s  summary  judgment  rulings  on  the 
propriety  of  the  remedy  and  Glatfelter’s  liability  are 
AFFIRMED.  The  permanent  injunction  entered  by  the  district 
court  is  VACATED.  The  declaratory  judgment  entered  by  the 
district court is  AFFIRMED as to Glatfelter, but  VACATED as to 
NCR,  and  Case  No.  13‐2441  is  REMANDED  for  the  district 
court  to  reconsider  NCR’s  divisibility  defense  consistent 
with this opinion. Circuit Rule 36 shall not apply on remand.